 Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 1 of 21                        PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DISTRICT


FEDERAL EXPRESS CORPORATION, §
And FEDEX GROUND PACKAGE      §
SYSTEM, INC.,                 §
                              §
                  Plaintiffs, §
v.                            §
                              §                        Civil Action No:
UNGER FABRIK, LLC,            §
JOHN YAMADA,                  §
AJAY AGGARWAL, VIJAY          §                       JURY DEMAND
AGGARWAL, EZ MAILING          §
SERVICES, INC., and UNIVERSAL §
DELIVERY SOLUTIONS, LLC.      §
                              §
                  Defendants. §


                                COMPLAINT FOR DAMAGES


                                        INTRODUCTION

       Federal Express Corporation (“FedEx Express”) and FedEx Ground Package System, Inc.

(“FedEx Ground”), collectively the FedEx Parties, bring this suit as a result of a fraudulent

reselling scheme involving Defendants Unger Fabrik, LLC (“Unger Fabrik”), John Yamada, EZ

Mailing Services, Inc. (“EZ Mailing Services”), Universal Delivery Solutions, LLC (“UDS”),

Ajay Aggarwal, and Vijay Aggarwal. As pleaded below, this suit arises from Defendants’

conspiracy to fraudulently induce the FedEx Parties to link unaffiliated business accounts in order

for Defendants to gain access to highly discounted shipping rates that Defendants subsequently

resold to third-parties for a profit. The FedEx Parties bring claims for breach of contract, violation

of the Racketeer Influenced and Corruption Act (RICO) (18 U.S.C. § 1961), fraud, conspiracy,

and unjust enrichment.


                                                  1
 Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 2 of 21                    PageID 2




                                    THE FEDEX PARTIES

       1.      FedEx Express is a Delaware corporation with its principal place of business

located in Memphis, Tennessee.

       2.      FedEx Ground is a Delaware corporation with its principal place of business located

in Moon Township, Pennsylvania. FedEx Ground maintains revenue collection and claims

operations in Memphis, Tennessee.

                            THE UNGER FABRIK DEFENDANTS

       3.      Defendant Unger Fabrik is a Delaware limited liability company with its principal

place of business located in City of Industry, California. Upon information and belief, Unger

Fabrik is in the fashion apparel business.

       4.      Defendant John Yamada was the Director of Human Resources and Director of

Shipping/Transportation at Unger Fabrik from May 2006 through November 2018. Defendant

Yamada resides at 912 North Acacia Court, Unit F, Azusa, California, 91702.

                             THE AGGARWAL DEFENDANTS

       5.      Defendant EZ Mailing Services is a New Jersey limited liability company with its

principal place of business located in Elizabeth, New Jersey.

       6.      Defendant UDS is a New Jersey limited liability company with its principal place

of business located in Iselin, New Jersey.

       7.      Defendant Ajay Aggarwal is the President of EZ Mailing Services, and upon

information and belief, also maintains an ownership interest in UDS. He resides at 21 Barbieri

Court, Princeton, New Jersey, 08540.




                                                2
 Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 3 of 21                        PageID 3




       8.      Defendant Vijay Aggarwal is the Vice President of EZ Mailing, and upon

information and belief, also maintains an ownership interest in UDS. He resides at 19 Supra Street,

Princeton, New Jersey, 08540.

                                 JURISDICTION AND VENUE

       9.      Subject matter jurisdiction is proper pursuant to 28 U.S.C. §1331 as this is a civil

action that arises under federal law given Defendants’ violations of the Racketeer Influenced and

Corruption Act (RICO), 18 U.S.C. § 1961.

       10.     Personal jurisdiction is proper as to Unger Fabrik because Unger Fabrik has had

continuous and systematic contacts with Tennessee, has transacted business in Tennessee, and has

made or performed contracts or promises substantially connected with Tennessee.

       11.     Personal jurisdiction is proper as to all remaining Defendants pursuant to RICO’s

venue and jurisdictional provisions, 18 U.S.C. § 1965, in that each Defendant was a participant

in a nationwide reselling scheme in violation of RICO . Because jurisdiction over all defendants

would not be proper in any other judicial district, this Court’s exercise of jurisdiction over

all Defendants meets the ends of justice in accordance with 18 U.S.C. § 1965.

       12.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and 18 U.S.C.

§ 1965 because a substantial part of the events or omissions giving rise to the FedEx Parties’

claims occurred within this district, and because this is the forum in which Defendants, particularly

Unger Fabrik, transacted their affairs. Specifically, the majority of the injuries to the FedEx Parties

occurred in the Western District of Tennessee. Defendants’ reselling schemes utilized FedEx’s

computer systems, which are housed primarily in the Western District of Tennessee, the FedEx

computer systems that allowed Defendants to open the shipping accounts are maintained in the




                                                  3
    Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 4 of 21                               PageID 4




Western District of Tennessee, and the majority of FedEx Express’ shipping network is routed

through the Western District of Tennessee.

                                                    FACTS

         A.      The Unger Fabrik Pricing Agreement

         13.     In December of 2003, the FedEx Parties entered into a pricing agreement with

Unger Fabrik (hereinafter, the “Pricing Agreement”), wherein the FedEx Parties agreed to provide

shipping services to Unger Fabrik at highly discounted rates based on Unger Fabrik’s shipping

volume.

         14.     The parties operated under the Pricing Agreement, as amended, until 2020, when it

expired.1

         15.     In the Pricing Agreement and all amendments thereto, Unger Fabrik agreed that the

discounted rates were to be used exclusively for the benefit of Unger Fabrik’s business. The

discounts were not to be used for the benefit of third parties absent FedEx’s prior written consent.

         16.     Specifically, paragraph 1 of the Pricing Agreement provides, in pertinent part, that

the “pricing provided to [Unger Fabrik] is for [Unger Fabrik’s] exclusive use and benefit and

may not be resold or otherwise extended to any other party without prior written consent of

FedEx.” (See Ex. A, Pricing Agreement, ¶1)(emphasis added.)

         17.     “Reselling” occurs when an account holder agrees to ship a package on behalf of a

third party or allows a third party to ship a package using the account holder’s account, and charges

that third party a shipping rate that is less than the market rate but more than the discounted rate.

The third party thereby obtains a lower shipping rate than it could if it contracted directly with




1
 A true and correct copy of the Pricing Agreement and all subsequent amendments are attached hereto as collective
Exhibit A.


                                                        4
    Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 5 of 21                            PageID 5




FedEx, and the reseller retains the difference between the rate charged to the third party and the

discounted rate.

         18.    The Pricing Agreement also incorporated the terms and conditions of the FedEx

Service Guide2 (See Ex. A, ¶2), which likewise prohibited Unger Fabrik from the unauthorized

use and/or resale of the discounts afforded to it under the Pricing Agreement.

         19.    Specifically, the terms and conditions of the FedEx Service Guide provide, in

pertinent part, as follows:

         Account numbers are issued by FedEx according to shipping location and are
         nontransferable.

         Any . . . rights or privileges that you acquire by holding a FedEx account number
         may not be used for any purpose other than shipping with FedEx and FedEx may
         seek damages against you for any improper, illegal or other misuse of your account.

         Improper, illegal or other misuse includes, but is not limited to, ordering supplies
         for any purpose other than shipping with FedEx, unauthorized consolidation of
         shipments owned by different parties, or violations of the terms and conditions in
         this FedEx Service Guide.

         Unauthorized use includes, but is not limited to, using the shipping discount of
         another FedEx account holder without the knowledge and permission of both
         FedEx and the account holder.

         Any individual or entity that uses the FedEx account or shipping discounts of
         another FedEx account holder without authorization will be charged Standard List
         Rates for all such shipments without prior notice.

         Use of your account number constitutes your agreement that all packages shipped
         by us shall be subject to these terms and conditions, as modified, amended, or
         supplemented.

         Any individual or entity that uses the FedEx account or shipping discounts of
         another FedEx account holder without authorization will be charged Standard List
         Rates for all such shipments without prior notice.

(Ex. B, FedEx Service Guide Terms and Conditions.)


2
  The relevant excerpts of the Terms and Conditions of the FedEx Service Guide and Tariff are attached here as
collective Ex. B.


                                                      5
 Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 6 of 21                        PageID 6




       20.     The Terms and Conditions further state:

       The party to whom a FedEx account number is issued is liable for all charges to the
       account, including those resulting from unauthorized use. The account holder is
       responsible for the safekeeping of the account number. The account number should
       be released only to those authorized to ship on the account.

(Ex. B.)

       21.     Despite these contractual provisions, Defendants Yamada and Unger Fabrik

fraudulently misused and/or resold the discounted pricing afforded under the Pricing Agreement

to UDS, EZ Mailing Services, and/or the Aggarwal Defendants, who in turn, resold the discounts

to third parties for a profit, all without FedEx’s contractually required permission, and in violation

of the Pricing Agreement.

       B.      The Fraudulent Linkage and Misuse of the Unger Fabrik Account

       22.     Between 2006 and 2018, Defendant John Yamada was FedEx’s point of contact for

the Unger Fabrik account. During this period, Yamada also served as Unger Fabrik’s Director of

Human Resources, Director of Shipping/Transportation, and was a managing officer for the

company.

       23.     Yamada also executed several of the contractual amendments to the Pricing

Agreement, and in doing so, represented to FedEx that he was fully and legally authorized to act

on behalf of Unger Fabrik. (Pricing Agreement, Ex. A.)

       24.     Starting in 2012, Yamada, in his capacity as an officer of Unger Fabrik, began

misusing the FedEx account by allowing United Business Freight Forwarders, LLC (“UBX”), a

company unaffiliated with Unger Fabrik, to resell Unger Fabrik’s discounted shipping rates to

UBX’s customers without FedEx’s prior written consent. (See Declaration of John Kokozos, ¶4,

attached here as Ex. C.)




                                                  6
 Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 7 of 21                      PageID 7




       25.     UBX has always been legally independent from and unaffiliated with Unger Fabrik,

and at all relevant times, Defendants Ajay and VJ Aggarwal (collectively, the “Aggarwals”) owned

UBX. (Kokozos Declaration, ¶5.)

       26.     UBX was, however, affiliated with another entity, Defendant EZ Mailing Services,

which was also principally owned by the Aggarwals. (Kokozos Declaration, ¶4-5.)

       27.     In exchange for allowing the misuse of the Unger Fabrik account by UBX,

Defendant Yamada received cash and gift cards from UBX and/or the Aggarwals. (Kokozos

Declaration, ¶4.)

       28.     Unger Fabrik also received a financial benefit from the misuse, as it received better

discounted shipping rates as a result of the increased shipping volume that was generated, in part,

due to the unauthorized shipments that were credited towards the Unger Fabrik account. (Kokozos

Declaration, ¶3.)

       29.     In late 2015, UBX and EZ Mailing Services faced significant financial issues and

were on the brink of bankruptcy. Because the filing of bankruptcy petitions would disrupt and

preclude any further account misuse by Yamada, Unger Fabrik, UBX, EZ Mailing, and the

Aggarwals, Yamada, individually and in his capacity as an officer of Unger Fabrik, conspired with

the Aggarwals to effectuate a new reselling scheme that involved the use of another FedEx account.

       30.     Specifically, on November 4, 2015, an employee of UBX named John Kokozos,

opened FedEx account #702572789 under the name of “Ascend & Evolve.” At the time the

account was opened, “Ascend & Evolve” was the name of John Kokozos’s personal business, a

start-up company that was unaffiliated with Unger Fabrik or the fashion apparel industry.

(Kokozos Declaration, ¶7.)




                                                 7
 Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 8 of 21                     PageID 8




        31.     Yamada was an acquaintance of Kokozos, and Yamada knew that Kokozos had

opened the FedEx account in November 2015. (Kokozos Declaration, ¶4.); (See also, Ex. D,

Yamada Email.)

        32.     When the Kokozos account was initially opened, shipments generated under the

account, i.e., account number 702572789, did not receive any shipping discounts from FedEx.

        33.     However, if the Kokozos account became affiliated and linked to another FedEx

customer account that was authorized to ship with discounted pricing, like that belonging to Unger

Fabrik, shipments generated under the Kokozos account would be entitled to the discounted

shipping rates so long as the shipments were for the exclusive benefit of the customer and

previously approved by FedEx in writing, facts which were known by Yamada and Unger Fabrik

at all relevant times.

        34.     With these facts in mind, Yamada, individually and in his capacity as an officer of

Unger Fabrik, made several knowingly false verbal and written misrepresentations to FedEx that

were aimed at inducing FedEx to link Unger Fabrik’s account to that of Kokozos.

        35.     Specifically, during the months after the Kokozos account was opened, Yamada,

individually and in his capacity as an officer of Unger Fabrik, misrepresented to the FedEx sales

manager on the Unger Fabrik account that Unger Fabrik would be “acquiring” the entity associated

with the Kokozos account.

        36.     Yamada made these communications verbally via telephone conversations with the

FedEx sales manager.

        37.     Yamada also made these representations in written correspondence to FedEx.

Indeed, in an email dated December 15, 2015, just over a month after the opening of the Kokozos

account, Yamada advised the FedEx account representative that Unger Fabrik would be acquiring




                                                 8
    Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 9 of 21                    PageID 9




a company named “Higher Evolution Apparel,” which was, according to Yamada, the new name

of the apparel company that was affiliated with the Kokozos account. Yamada sent this email

from his Unger Fabrik email account, and signed the email in his capacity as “Vice President” for

Unger Fabrik.3

           38.     Yamada further directed FedEx to “link” the Kokozos account to the Unger Fabrik

account, representing that the linkage was justified given Unger Fabrik’s planned acquisition of

the new apparel company. (Ex. D, Yamada Email.)

           39.     At the time he made these representations, Yamada was acting in his capacity as an

officer of Unger Fabrik.

           40.     At the time he made these representations, Yamada knew that they were false.

           41.     Specifically, Yamada knew that Unger Fabrik did not have a legitimate business

relationship or affiliation with any entity associated with the Kokozos account, including “Ascend

& Evolve” and/or “Higher Evolution Apparel.” He further knew that Unger Fabrik had never

offered to purchase Ascend & Evolve, Higher Evolution Apparel, or any other entity associated

with the Kokozos account, or otherwise suggested or communicated an intent to do so. (Kokozos

Declaration, ¶8.)

           42.     He also knew that Unger Fabrik did not have any legitimate business dealings or

relationship with John Kokozos. Kokozos was not a client, employee, or vendor of Unger Fabrik,

and was entirely unaffiliated with Unger Fabrik from a business standpoint. (Kokozos

Declaration, ¶8.)




3
    A true and correct copy of the December 2015 email is attached here as Ex. D.


                                                          9
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 10 of 21                        PageID 10




       43.     Given Yamada’s position with Unger Fabrik and the parties’ prior business

relationship, FedEx justifiably relied on Yamada’s misrepresentations concerning Unger Fabrik’s

plan to acquire the business associated with the Kokozos account.

       44.     In January of 2016, per Yamada’s request, FedEx linked the Kokozos account to

that of Unger Fabrik, which in turn allowed the Kokozos account to receive the same highly

discounted shipping rates that Unger Fabrik received.

       45.     When it agreed to link the two accounts, FedEx did so with the justifiable belief

that the accounts were affiliated and that shipments generated through the Kokozos account would

be in furtherance of and for the exclusive benefit of Unger Fabrik’s business.

       46.     FedEx never gave Unger Fabrik the contractually required written consent to resell

or extend to unaffiliated third parties the shipping discounts that it received from the FedEx Parties

under the Pricing Agreement.

       47.     FedEx also never gave Unger Fabrik written permission to use the discounted rates

for shipments that were not connected to or affiliated with Unger Fabrik’s business.

       48.     However, once the accounts were linked, Yamada, again in his capacity as an

officer for Unger, continued to allow unaffiliated businesses and individuals to access and use the

discounted pricing in exchange for individual cash payments and the desire to obtain further

discounted pricing for Unger Fabrik based on the volume of shipments that were credited towards

the Unger Fabrik account.

       C.      The Reselling Scheme

       49.     Following the fraudulent linkage of the accounts in 2016, UBX and EZ Mailing

Services filed for bankruptcy.




                                                 10
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 11 of 21                    PageID 11




       50.     The Aggarwal brothers subsequently formed a new entity, Defendant UDS, and

hired Kokozos as UDS’s senior vice president of sales. (Kokozos Declaration, ¶9.)

       51.     Like UBX, UDS has never been an affiliate of Unger Fabrik, and FedEx has never

provided Unger Fabrik with the contractually required written permission to allow UDS to use the

exclusive discounts afforded under the Pricing Agreement.

       52.     Despite this, Yamada and Unger Fabrik again misused the account by allowing

UDS and the Aggarwals to regain access to the discounted pricing through the Kokozos account.

(Kokozos Declaration, ¶9.)

       53.     Likewise, following the dismissal of EZ Mailing Services’ bankruptcy proceeding,

Uber Fabrik also allowed EZ Mailing Services to continue its improper use of the discounted

pricing, again without FedEx’s prior consent. (Kokozos Declaration, ¶9-10.)

       54.     Once the Aggarwal Parties gained access to the shipping discounts belonging to

Unger Fabrik, they would arrange for their customers to tender a shipment to one of the FedEx

Parties for transportation, using the customer’s own FedEx shipping number. The Aggarwal

Parties would sometimes have access to the user-names and passwords for these customers’ FedEx

accounts. In these instances, the Aggarwal Parties would access their customers’ FedEx accounts,

and when creating shipping labels for each relevant shipment, direct FedEx to bill the Kokozos

account for the relevant shipments. (Kokozos Declaration, ¶9-10.)

       55.     Alternatively, the Aggarwal Parties would direct their customers to bill the

shipments directly to the Kokozos account, again without the permission or consent of FedEx.

       56.     The Aggarwal Parties would then send an invoice, either electronically via email

or through the mail, to their customers for the shipments with an average markup of ten to fifteen




                                               11
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 12 of 21                   PageID 12




percent over the discounted shipping rates provided for under the Pricing Agreement. (Kokozos

Declaration, ¶9-10.)

          57.   By using the discounts belonging to Unger Fabrik, the customers of the Aggarwal

Parties would receive a much higher shipping discount than they would have otherwise received

for the shipment.

          58.   Between 2017 and 2019, Defendants resold and/or misused the exclusive pricing

discounts afforded under the Pricing Agreement on at least 41,358 different occasions, resulting

in over $1.7 million in losses to the FedEx Parties.

                             COUNT I (as to all Defendants)
                       (VIOLATIONS OF RICO 18 U.S.C. § 1962(c))

          59.   Plaintiffs incorporate and reallege the preceding paragraphs as if fully set out

herein.

          60.   Section 1962(c) of RICO provides that it "shall be unlawful for any person

employed by or associated with any enterprise engaged in, or the activities of which affect,

interstate or foreign commerce, to conduct or participate, directly or indirectly, in the conduct

of such enterprise's affairs through a pattern of racketeering activity or collection of unlawful

debt."

          61.   Defendants John Yamada, Vijay Aggarwal, Ajay Aggarwal, Unger Fabrik, UDS,

and EZ Mailing Services, are each "persons" within the meaning of 18 U.S.C. § 1961(3) and 18

U.S.C. § 1964(c).

          62.   Defendants Unger Fabrik, UDS, and EZ Mailing Services,               are   each

"enterprises" within the meaning of 18 U.S.C. 1961(4) and 18 U.S.C. § 1964(c).




                                                 12
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 13 of 21                       PageID 13




       63.     Defendants John Yamada, Vijay Aggarwal, and Ajay Aggarwal were each

employed by or associated with an enterprise, that is, Unger Fabrik, UDS, and/or EZ Mailing

Services, or Defendants formed an association in fact.

       64.     At all relevant times, Defendants were engaged in and their activities affected

interstate commerce, in that they, among other conduct, fraudulently induced the FedEx Parties to

ship thousands of packages across the country at highly discounted prices, resold wrongfully

obtained discounted shipping rates to customers across the country for a profit, invoiced customers

across the country for the wrongfully obtained discounted shipping rates, and communicated with

one another, both verbally and in writing, while in various states across the country, all in

furtherance of their scheme.

       65.     During the relevant times, and in furtherance of and for the purpose of executing

the scheme to defraud the FedEx Parties, Defendants on numerous occasions, used and caused to

be used the mail, wires, and devices, in interstate and foreign commerce, in violation of 18 U.S.C.

§ 1341, (mail fraud), § 1343 (wire fraud), and § 1029 (device fraud).

       66.     Specifically, with the intent to defraud FedEx into linking the unaffiliated accounts,

Defendants Unger Fabrik and Yamada transmitted in interstate commerce, via telephone calls and

emails, communications and knowingly false misrepresentations concerning Unger Fabrik’s intent

to acquire the entity associated with the Kokozos account.

       67.     Likewise, in furtherance of the scheme, the Aggarwals, UDS, and/or EZ Mailing

transmitted, both electronically and via the mail, the marked up invoices to their customers for

purposes of profiting from the scheme.




                                                13
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 14 of 21                     PageID 14




          68.   Moreover, on over 40,000 occasions, Defendants electronically rebilled shipments

to the Kokozos account, and in so doing fraudulently induced FedEx to ship thousands of packages

to locations across the country at drastically discounted pricing.

          69.   In carrying out the fraudulent scheme as described above, Defendants have

engaged in "racketeering activity" for purposes of RICO, which is defined as "any act which is

indictable under any of the following provisions of Title 18, United States Code §1029 (relating

to access device fraud), §1341 (relating to mail fraud), a n d §1343 (relating to wire fraud)."

          70.   The multiple acts of racketeering activity committed and/or conspired to or aided

and abetted by Defendants, as described above, were related to each other and amount to or

pose a threat of continued racketeering activity, and therefore, constitute a "pattern of

racketeering activity," as defined in 18 U.S.C. § 1961(5).

          71.   As a proximate result of Defendants' unlawful pattern of illegal conduct as

described above, Plaintiffs have been injured in their property by loss of payment s due, as

described above.

                          COUNT II (as to all Defendants)
                     (VIOLATIONS OF RICO 18 U.S.C. § 1962(d)
                  BY CONSPIRING TO VIOLATE 18 U.S.C. § 1962(c))

          72.   Plaintiffs incorporate and reallege the preceding paragraphs as if fully set out

herein.

          73.   Section 1962(d) of RICO provides that it "shall be unlawful for any person to

conspire to violate any of the provisions of subsection (a), (b) or (c) of this section."

          74.   Plaintiffs incorporate, as though fully set forth herein, their allegations about

enterprise.




                                                 14
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 15 of 21                       PageID 15




       75.      Defendants have violated § 1962(d) by conspiring to violate § 1962(c). The

object of this conspiracy has been and is to conduct or participate in, directly or indirectly, the

conduct of affairs of the previously described § 1962(c) enterprises through a pattern of

racketeering activity.

       76.      As demonstrated in detail above, co-conspirator Defendants have engaged in

numerous predicate fraudulent racketeering acts in furtherance of the conspiracy, including

material misrepresentations and omissions regarding the obtaining and the use of the Kokozos

account, as well as the use of the wires and mail to perpetuate the scheme.

       77.      Defendants’ pattern of fraudulent racketeering activities a l s o includes systematic

and repeated fraudulent use of an access device, to wit, the FedEx account number assigned to

Unger Fabrik.

       78.      The above-described nature of co-conspirator Defendants' acts and material

misrepresentations in furtherance of the conspiracy gives rise to an inference that they not only

agreed to the objective of an 18 U.S.C. § 1962 violation of RICO by conspiring to violate 18

U.S.C. § 1962(c), but they were aware that their ongoing fraudulent acts have been and are a

part of an overall pattern of racketeering activity.

       79.      As a direct and proximate result of Defendants' predicate acts in furtherance of

violating 18 U.S.C. § 1962(d) by conspiring to violate 18 U.S.C. § 1962(c), Plaintiffs have been

and continue to be injured in their business or property as set forth more fully above. Pursuant

to 18 U.S.C. § 1964(c) of RICO, Plaintiffs are entitled, therefore, to bring this action and to

damages, treble damages, costs of bringing this suit, attorneys' fees, and such other relief that

this Court deems proper.




                                                 15
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 16 of 21                       PageID 16




                 COUNT III: BREACH OF CONTRACT (as to Unger Fabrik)

          80.   The FedEx Parties re-allege and incorporate by reference all allegations set forth in

the preceding paragraphs.

          81.   The Pricing Agreement, along with the incorporated Terms and Conditions of

FedEx Service Guide, constitute an enforceable contract between the FedEx Parties and Unger

Fabrik.

          82.   Under the terms of the Pricing Agreement, Unger Fabrik had a contractual duty to

use the shipping discounts provided thereunder for its exclusive benefit and use.

          83.   The Pricing Agreement also precluded Unger Fabrik from reselling or extending

the discounted shipping rates to third parties absent FedEx’s prior written consent.

          84.   Despite these contractual provisions, Unger Fabrik repeatedly misused and/or

resold the discounted pricing to third parties without FedEx’s contractually required permission,

all in violation of the parties’ contract.

          85.   By repeatedly reselling the discounted shipping rates to third parties and allowing

the discounted shipping rates to be resold to third parties, Unger Fabrik breached the parties’

contract.

          86.   As a result of this breach, the FedEx Parties sustained significant damages because

they lost the revenue to which they would have otherwise been entitled if the third parties had

shipped directly with the FedEx Parties at market rates.

          87.   Specifically, between 2017 and 2019, FedEx Express was damaged by this breach

in the amount of $1,571,815.47.

          88.   FedEx Ground was damaged by this breach in the amount of $157,440.56 during

this period.




                                                 16
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 17 of 21                         PageID 17




                              COUNT IV: UNJUST ENRICHMENT
                 (As to Defendants UDS, the Aggarwals, and EZ Mailing Services)

           89.   The FedEx Parties re-allege and incorporate by reference all allegations set forth in

the preceding paragraphs.

           90.   The FedEx Parties conferred a benefit to Defendants Ajay Aggarwal, Vijay

Aggarwal, EZ Mailing Services, and Universal Delivery Solutions when Defendants third-party

billed shipments to the Kokozos account, and thereby received the shipping discount of Unger

Fabrik.

           91.   Defendants appreciated the benefit and used it to make shipments that were not for

the benefit of Unger Fabrik but were solely for the unauthorized benefit and gain of Defendants

Ajay Aggarwal, Vijay Aggarwal, EZ Mailing Services, and Universal Delivery Solutions.

           92.   As a direct and proximate result of Defendants Ajay Aggarwal, Vijay Aggarwal,

EZ Mailing Services, and Universal Delivery Solutions’ unlawful and improper conduct,

Defendants Ajay Aggarwal, Vijay Aggarwal, EZ Mailing Services, and Universal Delivery

Solutions unjustly appreciated a benefit, in that they profited from their resale of greatly discounted

shipping rates to which they were not entitled.

           93.   It would be inequitable for Defendants Ajay Aggarwal, Vijay Aggarwal, EZ

Mailing Services, and Universal Delivery Solutions to retain the ill-gotten benefit of the greatly

discounted shipping rates, because the rates were enjoyed without the authorization of the FedEx

Parties.

           94.   The amount of damages suffered by FedEx Express and FedEx Ground, that is, the

unjust enrichment enjoyed by Defendants, shall be proven at trial. The FedEx Parties are entitled

to an award of its costs, as well as imposition of a constructive trust over Defendants’ ill-gotten

gains.



                                                  17
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 18 of 21                     PageID 18




                            COUNT V: FRAUD (as to all Defendants)

       95.    The FedEx Parties re-allege and incorporate by reference all allegations set forth in

the preceding paragraphs.

       96.    Defendant Yamada and Unger Fabrik made a knowingly false misrepresentation to

FedEx when Yamada advised FedEx that Unger Fabrik would be acquiring the entity associated

with the Kokozos account.

       97.    At the time he made this communication, Yamada knew that Unger Fabrik had no

plans to acquire the entity associated with the Kokozos account.           Rather, he made this

misrepresentation in an effort to induce FedEx to link the two unaffiliated accounts so that

Defendants could continue their reselling scheme. FedEx did so, justifiably, given its prior

relationship with Unger and Yamada’s status as a Vice President for the company.

       98.    Moreover, every time the Aggarwal Parties “third-party billed” a shipment from

their customers’ account to the Kokozos account, they made a misrepresentation of a material fact

to FedEx, in that the Aggarwal Parties falsely represented that they had authority to use the

Kokozos account to which they billed the charges.

       99.    When Defendants made these representations to FedEx, they knew that they were

false. Defendants did not have the permission of FedEx to use these heavily-discounted shipping

rates provided by FedEx to Unger Fabrik.

       100.   Every time the Aggarwal Defendants made payments on these accounts belonging

to other FedEx customers, their action to pay on the account amounted to a false representation

that the Defendants had authority to third-party bill shipments to the Kokozos account. By making

these greatly-reduced payments, the Aggarwal Defendants were able to perpetuate their fraud.




                                               18
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 19 of 21                          PageID 19




        101.       As a result of Defendants’ misrepresentations, FedEx suffered injuries, including

but not limited to lost revenue and other damages from 2017 to 2019, in that, between 2017 and

2019, FedEx Express lost $1,571,815.47 in revenue, and FedEx Ground lost $157,440.56 in

revenue.

                     COUNT VI: CIVIL CONSPIRACY (as to all Defendants)

        102.       The FedEx Parties re-allege and incorporate by reference all allegations set forth in

the preceding paragraphs.

        103.       Defendants Yamada, Unger Fabrik, the Aggarwals, EZ Mailing Services, and

Universal Delivery Solutions conspired together and devised a common design to defraud the

FedEx Parties out of their rightful revenues.

        104.       The common design by Defendants was to accomplish the unlawful purpose of

using the shipping discount rates of Unger Fabrik, a discount to which the Defendants were not

entitled to use.

        105.       Defendants’ overt acts in furtherance of this conspiracy consisted of:

        (1)        Inducing the FedEx Parties to link the shipping discounts belonging to Unger

Fabrik to the Kokozos account, i.e., account number 702572789, by making knowingly false

misrepresentations regarding Unger Fabrik’s plan to acquire the entity associated with the

Kokozos account;

        (2)        In exchange for cash, cash equivalent benefits and other valuable consideration,

allowing the Aggarwal Parties access to the shipping discounts of the Kokozos account;

        (3)        Allowing the customers of the Aggarwal Parties to third-party bill shipments that

did not belong to Unger Fabrik to the heavily discounted accounts of the Kokozos account; and

        (4)        Making payments on the usurped accounts to perpetuate the scheme.




                                                    19
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 20 of 21                    PageID 20




        106.    As a result, the FedEx Parties suffered injuries in the form of lost revenue in an

amount in excess of $1,700,000.

                                      PRAYER FOR RELIEF

        WHEREFORE, FedEx Express and FedEx Ground demand a trial by jury of all issues and

prays for judgment against Defendants as follows:

        (A)     For Counts I and II (RICO Violations as to all Defendants), an amount to be proven

at trial, but an award of not less than $1.7 Million Dollars, the sum of which shall be trebled in

accordance with § 1964 (c) of RICO, as well as the costs of suit and attorneys’ fees as

allowed under RICO.

        (B)     For Count III (Breach of Contract as to Unger) and Count IV (Unjust

Enrichment as to EZ Mailing Services, UDS, and the Aggarwals), a damages award to be

proven at trial amounting to no less than $1.7 Million Dollars, as well as punitive damages, the

costs of suit, and attorneys’ fees;

        (C)     For Counts V (Fraud as to all Defendants) and VI (Civil Conspiracy), an

award of damages to be determined at trial amounting to no less than $1.7 Million Dollars, as well

as punitive damages.

        (D)     For such other damages, relief, pre- and post-judgment interest, disgorgement of

any monetary benefit obtained by Defendants as a result of the above schemes, and additional

relief as the Court deems just and appropriate.




                                                  20
Case 2:21-cv-02163-JPM-atc Document 1 Filed 03/19/21 Page 21 of 21    PageID 21




Dated: March 19, 2021              Respectfully submitted,


                                   s/ Thomas W. Murrey, Jr.
                                   Thomas W. Murrey, Jr.
                                   FEDERAL EXPRESS CORPORATION
                                   Tennessee Bar #011623
                                   3620 Hacks Cross Road
                                   Building B – 3rd Floor
                                   Memphis, Tennessee 38125
                                   Telephone:    (901) 434-8558
                                   Facsimile:    (901) 434-9279
                                   Email: twmurrey@fedex.com

                                   s/ Michael C. McLaren
                                   Michael C. McLaren
                                   FEDERAL EXPRESS CORPORATION
                                   Tennessee Bar # 28277
                                   3620 Hacks Cross Road
                                   Building B – 3rd Floor
                                   Memphis, Tennessee 38125
                                   Telephone:    (901) 434-3000
                                   Facsimile:    (901) 434-9279
                                   Email: Michael.mclaren@fedex.com

                                   s/ William G. Whitman
                                   William G. Whitman (#23376)
                                   FEDEX GROUND PACKAGE SYSTEM, INC.
                                   1000 FedEx Drive
                                   Moon Township, PA 15108
                                   Telephone: (412) 262-7327
                                   Email: William.whitman@fedex.com




                                     21
